Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Sopko on Monday, May 2, 2022.
The application has been amended as follows: 

Claim 17, line 14, the semicolon “;” has been changed to a colon “:”

Claim 17, line 25, “al” has been changed to “all”

Claim 29, line 2, “body” has been changed to “a body”

Claim 30, line 2, “obturator device comprises a first obturator member” has been changed to “first obturator member is”

Claim 30, line 3, “a second obturator member” has been changed to “the second obturator member is”
Claim 33, line 5, “a” has been changed to “the”

Claim 34, line 5, “a” has been changed to “the”

Claim 36, line 14, the semicolon “;” has been changed to a colon “:”

Claim 36, line 25, “al” has been changed to “all”

With these examiner’s amendments claims 17-36 are now allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
as stated in the previous Office Action, the primary reason for allowance of each of the independent claims is the overall combination of components, their construction and operation with respect to one another. More specifically, the inclusion of the particular air damper construction including the air damper body, the throttle valve having a release position and throttle position with respect to the throttle opening and the throttle valve securing device, in combination with all of the features and limitations set forth in each of the independent claims. With respect to claim 36, the additional inclusion of the first obturator and second obturator and their involvement in the air damper and process adds to the overall combination of components, their construction and operation with respect to one another the create the allowable assembly.
None of the prior art known teaches a ladder assembly including the particularly claimed air damper construction and operation/cooperation with a throttle valve and securing device of adjacent ladder sections, as set forth and detailed in the independent claims. To arrive at such a construction would require significant hindsight and reconstruction of any known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634